Appeal by plaintiff from an order denying her motion to set aside as inadequate a verdict of $1,260 in a personal injury ease. Plaintiff, a minor and a sophomore in Cornell University, was injured on October 13, 1934, in an automobile collision. Her four upper front teeth were forced up through the maxillary process and into the bone of the jaw. These were removed by operation, as was much of the jaw bone. Three other teeth were broken and will, in the opinion of the dentists and surgeons, be usable for only a brief time and even now are inadequate to support a bridge. In addition she received many abrasions and bruises about the face. Also a cut through to the bone below the knee on the right leg, which was otherwise bruised and lacerated. She walked with the aid of a cane for a period of several months. She has suffered headaches continuously since the accident; these in the opinion of the physicians will continue for one or two years. She will loose a half year in college. The expenditure of $1,186 for surgical treatment is indicative of the extent of the injuries. Judgment and order reversed on the facts, and new trial granted, with costs to the appellant to abide the event, on the ground that the verdict is inadequate, unless the defendant-respondent, within thirty days from the service of a copy of the order to be entered hereon, stipulates *881to increase the verdict to the sum of $4,000, in which event the judgment is so modified and as modified the judgment and the order are affirmed, with costs. Hill, P. J., McNamee, Bliss and Heffernan, JJ., concur; Crapser, J., dissents and votes to affirm the judgment and order, on the authority of Hogan v. Franken (221 App. Div. 164).